Name: Commission Regulation (EEC) No 3099/92 of 27 October 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /34 Official Journal of the European Communities 28 . 10 . 92 COMMISSION REGULATION (EEC) No 3099/92 of 27 October 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as last amended by Regulation (EEC) No 2830/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30. 7. 1992, p. 59 . 0 OJ No L 52, 27. 2. 1992, p. 34. b) OJ No L 285, 30. 9 . 1992, p. 21 . 28 . 10 . 92 Official Journal of the European Communities No L 311 /35 ANNEX to the Commission Regulation of 27 October 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 44 from 2 to 8 November 1992 Week No 45 from 9 to 15 November 1992 Week No 46 from 16 to 22 November 1992 Week No 47 from 23 to 29 November 1992 Week No 48 from 30 November to 6 December 1992 0104 10 90 (') 49,458 50,845 53,439 56,029 58,628 0104 20 90 (') 49,458 50,845 53,439 56,029 58,628 020410 00 (2) 105,230 108,180 113,700 119,210 124,740 0204 21 00 0 105,230 108,180 113,700 119,210 124,740 0204 22 10 0 73,661 75,726 79,590 83,447 87,318 0204 22 30 0 115,753 118,998 125,070 131,131 137,214 0204 22 50 0 136,799 140,634 147,810 154,973 162,162 0204 22 90 0 136,799 140,634 147,810 154,973 162,162 0204 23 00 0 191,519 196,888 206,934 216,962 227,027 0204 50 11 0 1 05,230 1 08,1 80 11 3,700 1 1 9,21 0 1 24,740 0204 50 13 0 73,661 75,726 79,590 83,447 87,318 0204 50 15 0 115,753 118,998 125,070 131,131 137,214 0204 50 19 0 136,799 140,634 147,810 154,973 162,162 0204 50 31 0 136,799 140,634 147,810 154,973 162,162 0204 50 39 0 191,519 196,888 206,934 216,962 227,027 0210 90 11 0 136,799 140,634 147,810 154,973 162,162 0210 9019 0 191,519 196,888 206,934 216,962 227,027 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) Np 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.